IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amazing Grace Dental,                          :
                              Petitioner       :
                                               :
                 v.                            :   No. 1143 C.D. 2018
                                               :   Submitted: August 7, 2020
Unemployment Compensation                      :
Board of Review,                               :
                    Respondent                 :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge1
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: March 25, 2021


       Petitioner Amazing Grace Dental (Employer) petitions for review of an order
of the Unemployment Compensation Board of Review (Board), which determined
that Atildah Conteh (Claimant) is not ineligible for unemployment benefits pursuant
to Section 402(e) of the Unemployment Compensation Law (Law),2 relating to
discharge for willful misconduct. We now vacate and remand the matter to the
Board.



       1
       This case was assigned to the opinion writer before January 4, 2021, when Judge Brobson
became President Judge.
       2
            Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(e).
      Claimant was employed full time as a receptionist for Employer from
April 3, 2017, until November 28, 2017. (Certified Record (C.R.), Item Nos. 2 at 2,
15 at 5.) After separating from her position, Claimant applied for unemployment
benefits on January 11, 2018, citing that she was discharged by Employer without
cause. (C.R., Item No. 2 at 2-3.) The Erie UC Service Center (Service Center)
granted Claimant benefits, concluding that Employer failed to prove that Claimant’s
actions constituted willful misconduct under Section 402(e) of the Law.
(C.R., Item No. 7 at 1.)     Employer appealed the Service Center’s decision,
and an Unemployment Compensation Referee (Referee) conducted a hearing.
(C.R., Item No. 14.)       Claimant and Employer’s witness, Andrew Abolarin
(Abolarin), the owner and/or senior manager of Employer, appeared at the hearing.
(C.R., Item No. 15 at 1, 31.) Each party testified as to the circumstances surrounding
Claimant’s termination.
      Following the hearing, the Referee issued a decision, concluding that
Claimant was ineligible for unemployment compensation benefits pursuant to
Section 402(e) of the Law. (C.R., Item No. 16 at 4.) The Referee reasoned that
Employer established reasonable work policies and directives regarding tardiness
and personal use of the business phone, Employer conveyed those policies to
Claimant, and Claimant continued to violate them after being warned of her abuse
of the policies.   (Id. at 3.)   Claimant’s conduct, therefore, constituted willful
misconduct under Section 402(e). (Id.) The Referee further concluded that Claimant
failed to demonstrate good cause for violating Employer’s directives. (Id. at 3-4.)
      Claimant appealed the Referee’s decision to the Board. (C.R., Item No. 17.)
The Board reversed the decision of the Referee and held that Claimant was not




                                          2
ineligible for benefits. (C.R., Item No. 18.) The Board issued its own findings of
fact, as follows:
      1. The claimant was last employed as a full-time receptionist with
      Amazing Grace Dental, LLC, from April 3, 2017, until her last day
      worked on November 28, 2017 . . . .
      2. The claimant’s boyfriend made frequent calls to [the] claimant while
      at work.
      3. On or about November 2, 2017, the employer counseled the claimant
      on several issues[,] including reporting to work on time and keeping
      personal calls to a minimum.
      4. The claimant did not know when her boyfriend was calling the office
      because the number would appear as anonymous.
      5. On November 22, 2017, the claimant’s boyfriend called the office
      and the claimant put him on hold for 28 minutes. She did not have a
      conversation with him.
      6. On November 28, 2017, the claimant was to report to work
      at 9:30 A.M., but due to traffic did not arrive until 10:03 A.M.
      7. At 9:36 A.M.[,] the claimant notified the employer via text message
      that she would be late to work.
      8. On November 29, 2017, the employer discharged the claimant for
      tardiness and the frequent calls from her boyfriend while at work.

(Id. at 1-2.) The Board reasoned:
      The employer provided phone records indicating several calls from the
      same number. The claimant does not contest that this number was her
      boyfriend’s phone number. However, the Board cannot impute the
      actions of the claimant’s boyfriend as a basis for disqualifying her for
      benefits. The Board acknowledges that some of [the] calls on the
      employer’s phone record continued for the duration of twenty or more
      minutes. However, the claimant addressed this by explaining that she
      would place him on hold as she did with everyone due to the high
      volume of calls. The Board credits this testimony. Therefore, the
      employer has not proven willful misconduct by the claimant.
      Furthermore, although the claimant was late on her last day of work,
      she credibly testified that it was due to traffic and that she notified the
      employer. Therefore, the employer has not proven a pattern of tardiness
      which rises to the level of willful misconduct.

                                          3
(Id. at 2.) Employer now petitions this Court for review.
       On appeal to this Court,3 Employer argues that the Board made an error of
law in concluding that Claimant’s conduct was not willful misconduct.
       Section 402(e) of the Law provides, in part, that “[a]n employe shall be
ineligible for compensation for any week . . . [i]n which his employment is due to
his discharge or temporary suspension from work for willful misconduct connected
with his work.” The term “willful misconduct” is not defined by statute. The courts
have defined “willful misconduct” as follows: “(1) wanton or willful disregard of
an employer’s interests; (2) deliberate violation of an employer’s rules; (3) disregard
for standards of behavior which an employer can rightfully expect of an employee;
or (4) negligence indicating an intentional disregard of the employer’s interests or
the employee’s duties and obligations.” Grieb v. Unemployment Comp. Bd. of Rev.,
827 A.2d 422, 425 (Pa. 2003) (quoting Navickas v. Unemployment Comp. Bd. of
Rev., 787 A.2d 284, 288 (Pa. 2001)).               It is a well-established principle that
“[w]hether conduct rises to the level of willful misconduct is a question of law to be
determined by this Court.” Brown v. Unemployment Comp. Bd. of Rev., 49 A.3d
933, 937 (Pa. Cmwlth. 2012).
       An employer bears the burden to prove that it discharged an employee for
willful misconduct. Adams v. Unemployment Comp. Bd. of Rev., 56 A.3d 76, 78-79
(Pa. Cmwlth. 2012).         If willful misconduct is based upon a violation of an
employer’s policy or work rule, the employer must establish the rule’s existence,
its reasonableness, and the employee was aware of the rule when she violated it.
Brown, 49 A.3d at 937. Once the employer makes this showing, the burden shifts

       3
         This Court’s standard of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. 2 Pa. C.S. § 704.
                                               4
to the employee to either invalidate it or to show that the employee had good cause
for her conduct. Jordan v. Unemployment Comp. Bd. of Rev., 684 A.2d 1096, 1099
(Pa. Cmwlth. 1996). As it concerns an employee’s attendance, employers have
“the right to expect that . . . employees will attend work when they are scheduled,
that they will be on time, and that they will not leave work early without permission.”
Grand Sport Auto Body v. Unemployment Comp. Bd. of Rev., 55 A.3d 186, 190 (Pa.
Cmwlth. 2012) (quoting Fritz v. Unemployment Comp. Bd. of Rev., 446 A.2d 330,
333 (Pa. Cmwlth. 1982)). An employee’s tardiness constitutes willful misconduct
when such tardiness lacks good cause, and especially where an employee was given
warnings for past tardiness violations. Pickett v. Unemployment Comp. Bd. of Rev.,
420 A.2d 792, 793 (Pa. Cmwlth. 1980).
      Employer contends that Claimant’s actions constituted willful misconduct
because Employer established clear policies concerning use of the business phone
and tardiness, and, after having warned Claimant about her abuse of those policies,
Claimant continued to violate them. As it concerns Claimant’s personal use of the
business phone, Employer asserts Claimant was at fault for using the business phone
to speak with her boyfriend and for placing him on hold for extended periods of time.
In so doing, Employer claims she disregarded Employer’s need to have the phone
lines open to conduct business.      Employer further alleges that Claimant was
habitually late both before and after being warned about her tardiness. Claimant,
therefore, disregarded Employer’s reasonable attendance policy. Employer does not
challenge the Board’s factual findings, and, consequently, those findings are binding
on appeal. Gordon Terminal Serv. Co. v. Unemployment Comp. Bd. of Rev.,
211 A.3d 893, 899 (Pa. Cmwlth. 2019).




                                          5
      As to the business phone usage, the Board contends that the actions of
Claimant’s boyfriend in calling the business phone cannot be attributed to Claimant
or give rise to willful misconduct as a violation of Employer’s policies. In Keg &
Butcher Block v. Unemployment Compensation Board of Review, 450 A.2d 782 (Pa.
Cmwlth. 1982), we concluded that the actions of a claimant’s wife in calling and
yelling at his employer could not be attributed to the claimant to establish willful
misconduct on his part. See Keg & Butcher Block, 450 A.2d at 784-85. Likewise,
the phone record at issue here shows that all of the calls between the business phone
and Claimant’s boyfriend were initiated by the boyfriend, not Claimant.
(C.R., Item No. 15 at 36-41.) The Board further determined that Claimant was
credible in testifying that she did not know when her boyfriend was calling the
business phone,4 and that, when he called, she never had conversations with him.
Rather, she would place her boyfriend on hold while she attended to business, which
explained the long duration of the calls on the phone record. Moreover, Claimant
testified that she told her boyfriend not to call the business phone and, for a period,
he stopped calling. (Id. at 22.) Claimant stated that she did not tell her boyfriend
that his calling jeopardizes her job, however, noting that Employer only told her to
minimize her personal calls at work. (Id. at 23.) The Board credited Claimant’s
testimony that Employer only told Claimant to “keep[] personal calls to a
minimum.” (C.R., Item No. 18 at 1-2.) Based on the foregoing, the Board concluded
that Claimant’s conduct as it concerns the business phone usage did not rise to the
level of willful misconduct. We agree. While Employer argues that Claimant’s
actions in placing her boyfriend on hold prevented the business phone line from
being open, there was no testimony that Claimant was aware it was her boyfriend on

      4
         Claimant testified that her boyfriend’s number would appear as anonymous, which
prevented her from knowing it was him when she answered. (C.R., Item No. 15 at 21, 36-41.)
                                            6
the phone when she put him on hold.5 The Board also credited Claimant’s testimony
that many people were on hold due to the high number of calls.
(C.R., Item No. 18 at 2.) In other words, Claimant’s actions did not unreasonably
prevent the business line from operating. Accordingly, we hold the Board did not
err in concluding that Claimant’s usage of the business phone did not rise to the level
of willful misconduct.
       We next consider the issue of Claimant’s tardiness. On this point, the Board
confined its findings to Claimant’s tardiness on November 28, 2017, her last day of
employment, yet concluded that, because Claimant notified Employer that she would
be late due to traffic, Employer failed to demonstrate “a pattern of tardiness which
rises to the level of willful misconduct.” (C.R., Item No. 18 at 2-3.)
       In Grand Sport Auto Body, we held that an individual’s excused tardiness on
the final day of work is not dispositive of the question of willful misconduct where
the individual has a history of habitual tardiness. Grand Sport Auto Body, 55 A.3d
at 192-94. Rather, we held that the focus of such an analysis should be on whether
the claimant demonstrated a pattern and practice of habitual tardiness over a period
of time.6 See id. Based on the claimant’s nineteen unexcused tardy episodes over a
period of seven months, the Court in Grand Sport Auto Body concluded the


       5
          While Employer’s Employee Handbook (Handbook) requires that a receptionist
“[a]sk permission before placing callers on hold,” there was also no testimony regarding
the Handbook and whether Claimant followed the procedures therein. (C.R., Item No. 11 at
pages 24-25 of Handbook.)
       6
          The Board argues in its brief that the main holding in Grand Sport Auto Body was
conditioned on the fact that the employer there had already decided to terminate the claimant prior
to his final excused tardy episode. (Resp’t’s Br. at 13-14.) We disagree with the Board’s reading
of the case. Rather, it is clear to this Court that the thrust of Grand Sport Auto Body is that a final
excused tardy episode does not make up for a history of unexcused tardiness. Whether an
employer decides to terminate an employee prior to a final, excused absence is irrelevant.
                                                  7
claimant’s tardiness was habitual, excessive and below the standards of behavior an
employer had a right to expect from an employee. Id. at 192.
       While seeming to acknowledge the legal principle set forth in Grand Sport
Auto Body that a pattern of tardiness can constitute willful misconduct, the Board
nevertheless focuses its analysis on Claimant’s tardiness on her last day of
employment in disregard of evidence of a potential pattern of tardiness that could
constitute willful misconduct.7 Thus, it appears the Board misapprehended the law
when it failed to issue findings of fact regarding a possible pattern of tardiness and
to consider those findings in light of our holding in Grand Sport Auto Body to
determine whether Claimant’s tardiness constituted willful misconduct.
       Accordingly, we must vacate the Board’s order and remand the matter to the
Board for the issuance of a new decision and order.




                                                 P. KEVIN BROBSON, Judge




       7
           The Board did not make any findings regarding Abolarin’s testimony about earlier
instances of Claimant’s tardiness or a “letter punch time card,” introduced into evidence by
Employer, which purported to document forty-six instances of tardiness between August 11, 2017,
and November 28, 2017—a period of three-and-a-half months. (C.R., Item No. 15 at 15-18,
42-44.) Abolarin testified that he warned Claimant about her habitual tardiness at a meeting on
November 2, 2017, and that he had warned Claimant about her tardiness even before then.
(Id. at 16-17.) Eight of the aforementioned forty-six tardy episodes came after November 2, 2017,
which was the date of Employer’s meeting with Claimant. (Id. at 42-44.) In addition, Abolarin
testified that Claimant had provided excuses in the past regarding some of her lateness, including
car issues, traffic, or accidents, but he stated there were too many excuses and too often for them
to be plausible. (Id.) Abolarin also testified that Claimant’s habitual tardiness, not her tardiness
on her final day of work, was the cause for her termination. (Id. at 15-19.)
                                                 8
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Amazing Grace Dental,                  :
                        Petitioner     :
                                       :
           v.                          :   No. 1143 C.D. 2018
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :



                                     ORDER


     AND NOW, this 25th day of March, 2021, the order of the Unemployment
Compensation Board of Review (Board) is VACATED, and the matter is hereby
REMANDED to the Board for the issuance of a new decision and order.
     Jurisdiction relinquished.




                                       P. KEVIN BROBSON, Judge
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Amazing Grace Dental,                     :
                          Petitioner      :
                                          :
                   v.                     :
                                          :
Unemployment Compensation                 :
Board of Review,                          :   No. 1143 C.D. 2018
                    Respondent            :   Submitted: August 7, 2020


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE COVEY                                       FILED: March 25, 2021

             Respectfully, I disagree with the Majority’s conclusion that “the
[Unemployment Compensation Board of Review (UCBR)] did not err in concluding
that [Atildah Conteh’s (Claimant)] usage of the business phone did not rise to the level
of willful misconduct.” Amazing Grace Dental v. Unemployment Comp. Bd. of Rev.
(Pa. Cmwlth. No. 1143 C.D. 2018, filed March 25, 2021), slip op. at 6. Because
Claimant’s boyfriend frequently called her at work and she would place him on hold
for 20 or more minutes at a time, Claimant’s repeated use of Amazing Grace Dental’s
(Employer) phone line after having been warned was a disregard of the standards of
behavior that Employer rightfully could expect from its employee. Accordingly, I
would reverse the UCBR’s order.
             On April 3, 2017, Employer hired Claimant as a full-time receptionist.
Employer discharged Claimant for, inter alia, tying up Employer’s phone lines by
placing her boyfriend on hold for significant amounts of time. The UCBR concluded
that Claimant’s actions did not rise to the level of willful misconduct because it could
not impute the actions of Claimant’s boyfriend on Claimant. The Majority affirms this
reasoning, citing Keg & Butcher Block v. Unemployment Compensation Board of
Review, 450 A.2d 782 (Pa. Cmwlth. 1982). Therein, the employer, a restaurant, hired
the claimant as its general manager. The employer discharged the claimant because
the claimant’s wife (Wife) called the employer’s cashier, chastised the cashier for not
alerting the claimant about a meeting of the employer’s owners that took place without
the claimant, and threatened her job if it ever happened again. Because the UCBR
found as a fact that Wife made the call on her own, and her actions could not be imputed
to the claimant, this Court concluded that the claimant did not commit willful
misconduct.
              Here, Claimant testified that her boyfriend called Employer’s phone to
check up on her. She admitted that she knew it was against Employer’s rules, but
nonetheless never told her boyfriend that his calling jeopardized her job. Further,
notwithstanding that the calls came through as “anonymous,” Claimant answered the
phone; thus, she knew it was him when she placed the calls on hold. Unlike the
claimant in Keg & Butcher Block, Claimant herein was aware of the frequency of her
boyfriend’s calls, knew it was against Employer’s rules, did not tell her boyfriend to
stop calling and used Employer’s phone lines for personal use when she placed her
boyfriend on hold for extended periods. Thus, Keg & Butcher Block is inapposite.
              It appears the Majority believes that, because the UCBR found as a fact
that “[C]laimant did not know when her boyfriend was calling the office because the
number would appear as anonymous[,]” UCBR Dec. at 1, Finding of Fact 4, this Court
is prevented from concluding that Claimant’s conduct was willful misconduct. I agree
with and, as I must, accept the UCBR’s finding of fact. However, that finding has
nothing to do with the crux of Claimant’s willful misconduct which is she admitted
when she answered the phone and learned it was her boyfriend, instead of hanging up
the phone in order to keep Employer’s phone lines open, she would place him on hold
                                       AEC - 2
for 20 or more minutes, thereby tying up Employer’s phone line. In addition, Claimant
admitted she knew putting her boyfriend on hold was a violation of Employer’s rules,
but she never told him that his calling was a violation or that it jeopardized her job. See
Reproduced Record (R.R.) at 136a.1
               The Majority states:


               Claimant testified that she told her boyfriend not to call the
               business phone and, for a period, he stopped calling. ([See
               R.R. at 135a.) Claimant stated that she did not tell her
               boyfriend that his calling jeopardizes her job, however,
               noting that Employer only told her to minimize her personal
               calls at work. (See R.R. at 136a.) The [UCBR] credited
               Claimant’s testimony that Employer only told Claimant to
               ‘keep[] personal calls to a minimum.’ ([Certified Record],
               Item No. 18 at 1.) Based on the foregoing, the [UCBR]
               concluded that Claimant’s conduct as it concerns the
               business phone usage did not rise to the level of willful
               misconduct.

Amazing Grace Dental, slip op. at 6 (emphasis added). However, although Claimant
testified that she told her boyfriend to stop calling and he did so, the record belies her
testimony. Specifically, according to the testimony, Employer spoke to Claimant about
the phone calls on November 2, 2017. See R.R. at 124a. The phone records show
multiple calls from Claimant’s boyfriend’s phone number on Friday, November 3,
2017, every day the following week, every day but Tuesday the week after, and with
the exception of Thanksgiving day, virtually every day, up to and including, her last
day of work. See R.R. at 149a-152a. Notwithstanding the Majority’s above-quoted
statements, the UCBR did not make a finding of fact that Claimant told her boyfriend
to stop calling and he temporarily did so.2

       1
           Employer did not number the pages in the reproduced record using a lower case “a” after the
arabic numbers, as required by Pennsylvania Rule of Appellate Procedure 2173. The Dissent will
cite to the reproduced record in the proper format.
         2
           Claimant testified:
                                              AEC - 3
                The Majority further states: “[T]here was no testimony that Claimant was
aware it was her boyfriend on the phone when she put him on hold.” Amazing Grace
Dental, slip op. at 6-7. However, there was no testimony that Claimant did not know
it was her boyfriend when she put him on hold. Indeed, when asked by the Referee,
“So did your boyfriend call and you put him on hold?,” Claimant merely responded:
“Correct, multiple times.” R.R. at 135a. Moreover, the UCBR credited Claimant’s
testimony that she “would place him on hold.” UCBR Dec. at 2.
                A review of Employer’s Handbook makes it clear that Claimant was
aware it was her boyfriend when she placed him on hold. Specifically, Employer’s
Handbook expressly provided, in relevant part:

                RECEPTION
           • Greet each patient or caller with a smile. When answering
             the telephone, begin with ‘[Employer], (your first name)



                R[:] Okay. Did you tell him to stop calling you at work because you
                were being talked to by the Employer?
                C[:] Yes.
                R[:] All right. Did he continue to call you at work?
                C[:] No, he had stopped.
                R[:] Okay. The Employer’s telling me that they have -- when did he
                stop?
                C[:] Can I see the day...
                R[:] No, tell me -- you said he had stopped. . .
                C[:] I don’t know . . .
                R[:] . . . when did he stop?
                C[:] . . . exactly when[?] I’m sorry, I don’t know the exact dates.
                R[:] Okay. Because the Employer is showing me documents that as
                the last call is coming up on November 27, 2017. There is no duration,
                so it was missed. Was he trying to -- was your boyfriend trying to call
                you on that date?
                C[:] If the number’s there, I believe so.
                R[:] Okay.
                C[:] Yeah.
R.R. at 135a.


                                              AEC - 4
              speaking, how may I help you?[’] Offer a sincere
              explanation for appointment delays, and let patients know
              that they are welcome in the office.

           • Allow the patient or caller to explain the reason for their call
             or visit without interrupting.

           • Speak professionally and pleasantly despite occasional
             pressures and avoid slang or dental jargon. Ask permission
             before placing callers on hold.

R.R. at 99a-100a (emphasis added). Thus, based on Employer’s protocols, Claimant
was aware it was her boyfriend when she placed him on hold for 20 or more minutes,
thereby tying up Employer’s phone line.
              In fact, in its decision, the UCBR acknowledged the same, wherein it
stated: “[E]mployer provided phone records indicating several calls from the same
number. [] [C]laimant does not contest that this number [i]s her boyfriend’s phone
number.” UCBR Dec. at 2. The UCBR continued: “The [UCBR] acknowledges that
some of [the] calls on the employer phone record continued for the duration of twenty
or more minutes. However, [] [C]laimant addressed this by explaining that she would
place him on hold as she did with everyone due to the high volume of calls.” Id.
Despite Claimant knowing not to use Employer’s phone for personal use, and knowing
the high volume of incoming calls, she used Employer’s phone line by placing her
boyfriend on hold instead of hanging up, thus continuing to tie up Employer’s phone
line by leaving him on hold for 20 or more minutes.
              The impact of Claimant’s willful misconduct by her disregarding the
standards of behavior that Employer rightfully could expect was clearly revealed
through Employer’s owner Andrew Abolarin (Abolarin), who testified that “a patient
had called [him] and said[,] every time I call your office the line is always busy.” R.R.
at 122a.



                                         AEC - 5
            The Majority concludes that because “[t]he [UCBR] also credited
Claimant’s testimony that many people were on hold due to the high number of calls .
. . Claimant’s actions did not unreasonably prevent the business line from operating.”
Amazing Grace Dental, slip op. at 7. This conclusion does not line up with Employer’s
testimony. When asked by the Referee, “What happened that you got [the phone
records] on that day?,” Employer responded: “Patient[s] telling me they’ve been
calling[,] and they’ve been put[] on hold. And I -- actually two patients had said that
to me.”   R.R. at 125a.    The fact that Employer receives so many calls clearly
demonstrates how Claimant adversely affected Employer’s practice by tying up
Employer’s phone line when she placed her boyfriend on hold for extended periods.
            Moreover,

            [t]here is no question that Claimant’s conduct was not merely
            negligent but rather of an intentional and deliberate nature.
            Grieb v. Unemployment Comp[.] B[d.] of Rev[.], . . . 827 A.2d
422, 426 ([Pa.] 2003) . . . . [T]his Court has on numerous
            occasions determined that a claimant’s use of work time to
            engage in personal affairs without authorization was willful
            misconduct even where not prohibited by a specific work
            rule because it was contrary to reasonable standards of
            behavior that an employer can expect from its employees.
            See, e.g., Pettyjohn v. Unemployment Comp[.] [Bd.] of
            Rev[.], 863 A.2d 162, 165 (Pa. Cmwlth. 2004) (holding that
            access of internet for personal reasons during working hours
            after being advised not to constituted willful misconduct);
            Baldauf v. Unemployment Comp[.] [Bd.] of Rev[.], 854 A.2d
689, 692 (Pa. Cmwlth. 2004) (holding that the claimant
            engaged in willful misconduct by accessing personal email
            and non-work related websites while being paid to work)[.]
            Furthermore, ‘[a] conclusion that the employee has engaged
            in disqualifying willful misconduct is especially warranted in
            . . . cases where . . . the employee has been warned and/or
            reprimanded for prior similar conduct.’              Ellis v.
            Unemployment Comp[.] [Bd.] of Rev[.], 59 A.3d 1159, 1163
            (Pa. Cmwlth. 2013) (quoting [Dep’t] of Transp[.] v.
            Unemployment Comp[.] [Bd.] of Rev[.], . . . 479 A.2d 57, 58
            ([Pa. Cmwlth.] 1984)).

                                       AEC - 6
Oyetayo v. Unemployment Comp. Bd. of Rev., 110 A.3d 1117, 1124-25 (Pa. Cmwlth.
2015) (citation omitted).
             For all of the above reasons, I would reverse the UCBR’s order.



                                        ________________________________
                                        ANNE E. COVEY, Judge




                                      AEC - 7